Per Curiam.
Defendant was convicted on his plea of guilty of criminal sexual conduct in the third degree, MCL 750.520d; MSA 28.788(4). The sole issue raised on appeal is whether defendant is entitled to credit against his 10- to 15-year prison sentence for time spent in prison in Pennsylvania while awaiting extradition to Michigan for this charge.
We have carefully reviewed the record and briefs and hold that defendant is entitled to credit against the sentence beginning March 30, 1978, the date the detainer was filed in Pennsylvania, until October 16, 1978, when defendant was returned to Michigan. MCL 769.11b; MSA 28.1083(2). People v Gibson, 101 Mich App 205; 300 NW2d 500 (1980), People v Dorsey, 104 Mich App 528; 305 NW2d 257 (1981).
Pursuant to GCR 1963, 820.1(7), the defendant’s *147minimum and maximum sentences are hereby reduced by 200 days.
Affirmed as modified herein.